United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2832
                       ___________________________

             Donald R. Frazier, also known as Donald Muhammad

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 City of Pine Bluff, Arkansas, A public body corporate; Mike Sweeney; Matthew
        Henry; Jeff Hubanks, Chief Individually and His Official Capacity

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: August 2, 2018
                            Filed: August 13, 2018
                                [Unpublished]
                                ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
     Donald Frazier appeals after the district court1 adversely granted summary
judgment in his civil rights action.

      Upon careful de novo review, we conclude that, as to the issues raised on
appeal, summary judgment was properly granted for the reasons stated by the district
court. See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (reviewing grant of
summary judgment de novo); see also Ahlberg v. Chrysler Corp., 481 F.3d 630, 638
(8th Cir. 2007) (stating that points not meaningfully argued on appeal were waived).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                        -2-